Citation Nr: 0709524	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for degenerative changes of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In December 2006 a Board hearing was held at the Atlanta RO.  
Although present, the veteran did not testify.  Instead, the 
veteran's wife testified before the undersigned Acting 
Veterans Law Judge on the veteran's behalf.  The transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's pre-induction Report of Medical History 
advises of "recurrent back pain."

2.  There is clear and unmistakable evidence that the 
veteran's lordosis and kyphosis is congenital in nature.

3.  There is no competent medical evidence indicating that 
the veteran's pre-existing back condition increased in 
disability or became aggravated during active service.

4.  Service medical records contain no evidence of any 
disease or injury (other than a preexisting congenital 
disease) to the veteran's back.





CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has 
been an induction examination that did not detect or note the 
disability that the veteran later complains about.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
expressly provide that the term "noted" signifies "[o]nly 
such conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  See VAOPGCPREC 3-03 (July 16, 2003).  
The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" pre-existing condition.  38 U.S.C. § 1153.  
If this burden is met, then the veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for service connection.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also VAOPGCPREC 82-90.  However, if superimposed 
injury or disease occurred, the resultant disability might be 
service connected.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis.  The veteran claims that he injured his back while 
in service, with resulting paralysis for a few days.  In 
determining whether the veteran incurred a back condition 
during service, the Board will first address whether the 
presumption of soundness attaches in this instance and, if 
so, whether it has been rebutted.  

The veteran's 1966 pre-induction Report of Medical History 
reflects the veteran's report of back trouble and the 
examiner's notation of "recurrent back pain, no loss of work 
time."  However, no pertinent defects or diagnoses were 
recorded in the Report of Medical Examination.  Since 
degenerative changes of the lumbosacral spine were not 
"noted" upon the veteran's entrance to service, the 
presumption of soundness attaches and VA bears the burden of 
meeting the two prong test.  38 C.F.R. § 3.304(b); see Bagby, 
1 Vet. App. 227. 

A service medical record (SMR) dated in June 1968 documents 
the veteran's complaints of back pain, which the veteran 
reported had been occurring, intermittently, for a year and a 
half.  Diagnosis was of congenital lordosis, scoliosis, and 
kyphosis.  Compensation is not available for congenital 
disorders.  38 C.F.R. § 4.9.  

The record contains no competent medical evidence of back 
pain during service from any other disease or injury.

In view of the notation of recurrent back pain at the time of 
the veteran's enlistment, the in-service diagnosis of a 
congenital back disorder, and the absence of any other 
disease or injury to the veteran's back during service, the 
Board finds that the evidence clearly and unmistakably favors 
a conclusion that the veteran had a pre-existing back 
condition.  There is no competent medical evidence to 
contradict or otherwise question the validity of this 
conclusion.  

Having found clear and unmistakable evidence of a pre-
existing disability, the next inquiry is whether there is 
clear and unmistakable evidence that the disability was not 
aggravated during service.  VAOPGCPREC 3-03.  The reports of 
February 1970 separation Medical History and Examination do 
not include any comments regarding back pain and a normal 
clinical evaluation of the spine.  As there were no diagnoses 
or findings regarding the veteran's back at separation, the 
Board finds the evidence clearly and unmistakably 
demonstrates that the veteran's back condition was not 
aggravated during service.  As such, the presumption is 
rebutted.  Clear and unmistakable evidence shows that the 
veteran's congenital lordosis and kypohsis preexisted his 
entry into active military service and was not aggravated 
during such service. 

As regards service connection for an acquired back condition, 
post-service medical records dating from 1991 confirm that 
the veteran currently suffers from degenerative changes 
throughout the lumbosacral spine; however, the record 
contains no evidence of any degenerative disease during 
service or within the one year presumptive period thereafter.  
Physical examination done pursuant to a November 2002 
compensation and pension examination revealed a "notable 
kyphosis of the thoracic spine;" however, private treatment 
records dated in July 1991 document the veteran as reporting 
"very few" back problems from 1969 to 1991.  Indeed, the 
Board notes the utter lack of medical evidence from the time 
of the veteran's 1970 discharge until the 1991 workplace 
injury to his back.  

The veteran argues that January 2005 magnetic resonance 
imaging (MRI) findings of an old T12 compression fracture 
support his claim of an injury to his back during service; 
however, SMRs, which confirm that the veteran was hit in the 
right groin during service, contain no record whatsoever of 
any injury to the veteran's back during service, nor of any 
paralysis.  Moreover, remarks on a December 1969 SMR advise 
that the groin injury was a "soft tissue injury only."  
While the January 2005 MRI findings are remarkable, the 
record contains no competent medical evidence as to the 
approximate age of the compression fracture, and no factual 
evidence that links the fracture to service.  Accordingly, 
service connection on a direct basis for degenerative changes 
of the lumbosacral spine must be denied.  38 C.F.R. § 3.303.

During the December 2006 Board hearing the veteran's wife 
testified that the veteran was awarded Social Security 
Administration (SSA) benefits in or around 2004.  She also 
testified that he received a Workers' Compensation award for 
the 1991 workplace injury to his back.  While these records 
have not been obtained for the processing of this claim, a 
remand would serve no useful purpose since service medical 
records contain no evidence of aggravation of the pre-
existing back condition, of any injury to the veteran's back, 
and no evidence of any degenerative changes of the 
lumbosacral spine.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In a letter dated in January 2007 a private treating 
physician asserts that the veteran sustained a "fractured 
coccyx" during service; however, SMRs contain no record of 
any injury to the veteran's coccyx, much less of a broken 
coccyx.  This physician also states that the veteran 
underwent surgery on his coccyx in 1991; however, the 1991 
operative report, which informs that surgery involved the 
lumbar spine and right posterior iliac crest (right hip 
bone), contains absolutely no record of surgery upon the 
veteran's coccyx.  The opinions expressed in the January 2007 
letter are thus of no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (an opinion based upon an 
inaccurate factual premise has no probative value).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In correspondence dated in September 2002 and March 2006, VA 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It is 
unclear whether the veteran was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  Nevertheless, as a practical matter the Board finds 
that he has been notified of the need to provide such 
evidence because VA's correspondence informed him that 
additional information or evidence was needed to support his 
claim and asked that he submit the information or evidence to 
VA and the August 2006 supplemental statement of the case 
(SSOC) contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  VA has done 
everything reasonably possible to assist the veteran with 
respect the claims decided herein.  Service medical records 
and post-service medical records have been associated with 
the claims file and the veteran was afforded a VA examination 
in connection with the claim.  The veteran was also accorded 
a Travel Board hearing, the transcript of which is of record.  
All identified and available treatment records have been 
secured.  

ORDER

Service connection for degenerative changes of the 
lumbosacral spine is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


